Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-3, 5-6, 8-10, 12-13, 15 and 21-29 are allowed.	

REASONS FOR ALLOWANCE

 	The following is an examiner's statement of reasons for allowance:

	Independent Claims 1 & 11 distinguishes itself over the prior art due to the amended limitations in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable	

	The prior art of record does not teach, either singly or in combination

	Claim 1.		“A system for providing services to vehicles comprising: 
one or more processors; and 
a memory communicably coupled to the one or more processors and storing: 
a connection module including instructions that when executed by the one or more processors cause the one or more processors to: 

in response to the request, receive the regional server directory from the directory server by the vehicle, wherein the regional server directory is associated with a geographic region that includes the location of the vehicle, wherein the regional server directory identifies:
a plurality of regional servers associated with the geographic region, each of the plurality of regional servers being associated with one or more services, and one or more other vehicles associated with the geographic region, each of the one or more other vehicles being associated with at least one of the one or more services; and
a service module including instructions that when executed by the one or more processors cause the one or more processors to: determine, using the regional server directory, a specific regional server, from the plurality of regional servers, that provides a specific service; request the specific service associated with the specific regional server; 
receive information associated with the specific service from the specific regional server and
request a service, indirectly through a regional server of the plurality of regional servers, of the one or more services associated with a selected other vehicle of the one or more other vehicles identified by the regional server directory by the vehicle.”. 
 
Claims 2-3, 5-6, 8-10, 12-13, 15 and 21-29 are allowed based on the same reason(s).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIBTE H BUKHARI/Examiner, Art Unit 2449